Third District Court of Appeal
                               State of Florida

                       Opinion filed December 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1423
                       Lower Tribunal No. 18-27344
                          ________________


                             Fahad Alobaid,
                                  Appellant,

                                     vs.

                               Saba Khan,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Angelica D.
Zayas, Judge.

     Crabtree & Auslander, and John G. Crabtree, Charles M. Auslander,
and Brian C. Tackenberg, for appellant.

     Philip D. Parrish, P.A., and Philip D. Parrish; Lawrence S. Katz, P.A.,
and Lawrence S. Katz, for appellee.


Before EMAS, HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.
                                    3D21-1423, Fahad Alobaid v. Saba Khan


MILLER, J., specially concurring.

     I concur in the majority decision affirming the decision below and

write separately only to commend the trial court on its thorough, thoughtful,

and well-reasoned order properly disposing of this multifaceted issue.




                                      2